The opinion of the court was delivered by
Isham, J.
The plaintiff claims title to the corn, for which this action is brought, under a contract of sale contained in a lease of certain premises to himself given by Mr. Briggs on the 7th of December, 1852, for which, the plaintiff was to pay Mr. Beed, to whom Mr. Briggs was then indebted, the sum of five hundred dollars. It appears from the case, that at the time of that sale, this corn, with other personal property, had been attached as the property of Mr. Briggs at the suit of Mr. Maynard, of Messrs. Wires & Peck, and of Whipple & Jones, and that those attachments were then subsisting liens on the property. Mr. Briggs, therefore, at the time of that sale, had a general property in this corn, which passed to the plaintiff under that sale; but a special property existed in the officer by whom the attachment was made, with the right also of its exclusive possession. So long as that right of the officer exists, it is obvious that the plaintiff cannot sustain this action. The suits of Messrs. Wires & Peck, and Whipple & Jones,' were settled on the 8th of December, 1852, leaving only the attachment of Mr. Maynard as a lien on the property. The attachment in that case was made on the 7th of October, 1852, and a copy of that attachment was duly left in the town clerk’s office. A judgment was recovered, and an execution issued on the 17th of May, 1858, which was the first day that it could lawfully issue. It is insisted that the lien created by that *17attachment was dissolved; and that the officer had no right, on the strength of it, to retain the property from the possession of the plaintiff. From the records in that case it appears that, on an application duly made for that purpose under the statute, the officer sold on the writ personal property, other than the corn in question, to the amount of $841,48, being more than the amount of the plaintiff’s claim, and more than the amount for which he was commanded to attach; and that this sale was made before a copy of the writ was delivered to Mr. Briggs. We are satisfied that the neglect of the officer to deliver to Mr. Briggs a copy of the writ, will not affect the legality of that sale. The requirement of the statute in that respect is complied with if the copy is left twelve days before the session of the court to which the writ is returnable. The object of that provision is to notify the defendant of the pendency of the suit, the cause of action upon which the plaintiff has declared, and the term of the court in which his appearance is to be entered. The Comp. Stat. 245, providing for the sale of peiv sonal property on mesne process, is a distinct and independent provision. Except in the particulars above mentioned, it was not pretended, at the argument of the case, that there was any irregur larity in that sale. We are not called upon to express an opinion upon the question, whether the officer was, in all respects, justified in making a sale of that property to that amount, as, in any event, we think, it will not-have the effect to dissolve the attachment upon any of the property which was included in the officers return. The sale changed the form of the security, but preserved the lien. If,, in that proceeding, the officer abused the process in his hands, its effect will be, not to destroy the lien of the creditor, but to subject the officer to a liability in an action on the ease for such damages as the party injured has actually sustained. In the case of Pierson v. Gale, 8 Vt. 512, the court remarked, that “it is well “ settled, that whenever the process is regular, and issues from q “ court of competent jurisdiction, ¿neither the officer or party are f£ liable in trespass, for any mere abuse of the process, however “ groundless or malicious their proceedings may be; but the appro- “ priate remedy is case.” The doctrine of that case is fully sustained by both English and American authorities. Luddington v. Peck, 2 Conn. 700. Watson v. Watson, 9 Conn. 148, Brown v. *18Foster, 7 Wend. 301. Belk v. Broadbent 3 Term. 185. Chitty on Plea. 187,136.
But if that sale was illegal, and if the attachment was dissolved hy it, the difficulty in sustaining this action is not removed. The attachment of Pecks & Co., was placed on this corn, as the property of Mr. Briggs, on the 9th day of. December, 1852, the second day after the sale by Mr. Briggs to the plaintiff, and long before the sale of the personal property on mesne process. That suit, it appears, is still pending in Chittenden county; and also that they are in fact the creditors of Mr. Briggs. If a lien on that property has been created hy that attachment, and if that property was then subject to he taken as the property of Mr. Briggs, it is obvious, that this action cannot be sustained, for the officer has still a special property in the corn, and a subsisting right to its exclusive possession. The sale of the property, by Mr. Briggs, passed a valid title to the plaintiff as against himself, but not as to his creditors. If the property had remained in the possession of Mr. Briggs, a visible and substantial change of its possession would have been necessary to protect it from being attached as his properly; but as the properly was in the hands of a third person, notice of the sale, and of his right to the property, was necessary to have been given hy the plaintiff to the officer having its custody and possession. Such notice would be equivalent to a change of possession. Barney v. Brown, 2 Vt. 374. Potter v. WashburN, 13 Vt. 558. On this subject the court charged the jury, that it was necessary for the plaintiff tq give notice to the defendant that he had become the owner of the property, and that if no notice was given until after the attachment of Pecks & Co., that attachment would hold the property as against the plaintiff. The jury returned a verdict for the defendant, thus in effect, finding that no such notice was given before that attachment was made. There was no other issue involved in the case, upon which that verdict could have been rendered, but the fact, that the sale from Mr. Briggs to the plaintiff was fraudulent in fact; and that, with greater certainty, would subject the property to be taken as the property of Mr. Briggs. There has been no point of time, therefore, from the day when this property was first attached, on the 7th of October, 1852, to the present time, in which the qfficer has nqt had not only the right of property but the right of possession to this corn as against the plaintiff,
*19But if notice had. been given to tlie defendant, we think, the difficulties are not removed so as to enable the plaintiff to sustain this action. It is distinctly stated in the case, that about the 30th of November, 1852, the officer who made the attachment, removed the corn from the premises of Mr. Briggs, and placed it in the corn-barn of the defendant. On that occasion the defendant informed the officer that he would not assume any responsibility whatever of its custody, or for its safe beeping-, and that the officer then informed him that he asked for no such assurances. Under those circumstances, it cannot be said that the defendant stood as the bailee of the officer, or even as his seryant. It may be said with greater propriety, that the officer still had the custody of this property; and for that purpose also, by the license and permission of the owner, the possession of the building in which it was placed. The notice of the sale of this property, for the purpose of effecting a change of its possession, and placing it in a situation in which it could not be taken as the property of Mr. Briggs, should have been given, not to the defendant, but to the officer having its custody and possession. For the want of such notice, there was no change of its possession, either actual or constructive, and the property remained subject to be attached as the property of Mr. Briggs. In every point of view, therefore, in which we .have been able to look at this case, we are unable to see any ground, on which this action can be sustained.
The judgment of the county court must be affirmed,